The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner's Amendment/Comment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Pursuant to MPEP 606.01, the title has been changed to read:
	--	A SYSTEM FOR DETERMINING WHETHER TO FORWARD PACKET BASED ON BIT STRING WITHIN THE PACKET	--

Allowable Subject Matter
The following is an Examiner's Statement of Reasons for Allowance:
Wang et al., Pub. No.  2018/0287935, teach network devices for internet protocol (IP) based encapsulation in bit indexed explicit replication (BIER) forwarding. Wang et al.’s invention includes receiving a multicast message comprising an inner IP header, an intervening header, and an outer IP header. In addition, it includes accessing a message bit array stored in the intervening header, retrieving an IP address from an entry in a bit indexed forwarding table, replacing an IP destination address in the outer IP header of a copy of the multicast message with the retrieved IP address, and sending the copy of the multicast message toward a second node in the network, where the retrieved IP address is assigned to the second node. Configuration and operation of a BIER-enabled network include BIER-enabled nodes. BIER-enabled nodes are configured to forward packets 
	However, the cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that receiving, by a first node, a first packet, wherein the first packet carries a first bit string, the first bit string comprises M bit sets, each bit set corresponds to one node group, a value of the bit set indicates whether one or more target nodes of the first packet comprise the corresponding node group, and M is an integer greater than or equal to 1; and determining, by the first node based on the first bit string and a second bit string, whether to send the first packet to a second node, wherein the second bit string comprises N bit sets, each bit set corresponds to one node group, a value of the bit set indicates whether a node belonging to the corresponding node group exists in one or more related nodes of the first node, and N is an integer greater than or equal to 1 as set forth in claims 1-20.  Claims 1-20 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448